

AMENDMENT NO. 2
TO
LOAN AND SECURITY AGREEMENT
 
     THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
dated as of November 4, 2010 and is entered into by and among UNIFY
CORPORATION., a Delaware corporation, (referred to as the “Borrower”), each
other Person identified as a “Guarantor” hereto from time to time, and HERCULES
TECHNOLOGY II, L.P., a Delaware limited partnership (“Hercules”). Capitalized
terms used herein without definition shall have the same meanings given them in
the Loan Agreement (as defined below).
 
RECITALS
 
     A. Borrower and Lender have entered into that certain Loan and Security
Agreement dated as of June 29, 2010 and that certain Amendment No. 1 to Loan and
Security Agreement dated as of October 12, 2010 (as may be amended, restated, or
otherwise modified, the “Loan Agreement”), pursuant to which Lender has agreed
to extend and make available to Borrower certain advances of money.
 
     B. Borrower and Lender have agreed to amend the Loan Agreement upon the
terms and conditions more fully set forth herein.
 
AGREEMENT
 
     NOW, THEREFORE, in consideration of the foregoing Recitals and intending to
be legally bound, the parties hereto agree as follows:
 
     1. AMENDMENTS.
 
     1.1 SECTION 1 DEFINITIONS. The following definitions in Section 1 of the
Loan Agreement are hereby amended and restated in their entirety as follows:
 
“ “Revolving Interest Rate” means for any day, the per annum interest rate equal
to the greater of (i) nine and one-half percent (9.50%) and (ii) the LIBOR Rate,
plus seven and one-half percent (7.50%); provided that if Borrower’s
Consolidated Total Leverage Ratio is less than 2.50:1.00 for three consecutive
months, Revolving Interest Rate means for any day, the per annum interest rate
equal to the greater of (i) nine and one-quarter percent (9.25%) and (ii) the
LIBOR Rate, plus seven and one-quarter percent (7.25%).”
 
“ “Term Loan Cash Interest Rate” means for any day, the per annum interest rate
equal to the greater of (i) ten and one-half percent (10.50%) and (ii) the LIBOR
Rate, plus eight and one-half percent (8.50%); provided that if Borrower’s
Consolidated Total Leverage Ratio is less than 2.50:1.00 for three consecutive
months, Term Loan Cash Interest Rate means for any day, the per annum interest
rate equal to the greater of (i) ten and one-quarter percent (10.25%) and (ii)
the LIBOR Rate, plus eight and one-quarter percent (8.25%).”
 
     1.2 SECTION 9.21 STOCK OPTIONS. Section 9.21 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
 
“9.21 Stock Options. Borrower shall not issue options or other rights (including
restricted stock, “phantom stock” or securities convertible or exchangeable for
shares of capital stock) under its 2001 Stock Option Plan, 2002 Director
Restricted Stock Plan or any incentive equity plan approved by the Borrower's
stockholders after the Closing Date for the purchase or acquisition from the
Borrower of more than 650,000 shares of its Common Stock or other Equity
Interests (net of any forfeitures and cancellations), as such number of shares
may be increased or decreased to reflect stock splits, reverse stock splits or
stock dividends, in any twelve (12) month period, with such first twelve (12)
month period to commence on the Closing Date. Such shares shall not include a
grant of up to 400,000 option shares issued on a one-time basis to Borrower’s
Chief Executive Officer no later than December 31, 2010.”
 

--------------------------------------------------------------------------------

 

     1.3 SCHEDULE 9.18 Schedule 9.18 of the Loan Agreement is hereby replaced
with the updated Schedule 9.18 attached hereto as Exhibit A.
 
     2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and
warrants that:
 
     (a) immediately upon giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing with respect to which Borrower has not
been notified in writing by Lender;
 
     (b) Borrower has the corporate power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;
 
     (c) the certificate of incorporation, bylaws and other organizational
documents of Borrower delivered to Lender on the Closing Date remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;
 
     (d) the execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized by all necessary corporate action
on the part of Borrower;
 
     (e) this Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and
 
     (f) as of the date hereof, it has no defenses against the obligations to
pay any amounts under the Obligations. Borrower acknowledges that Lender has
acted in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.
 
     Borrower understands and acknowledges that Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
 
2
 

--------------------------------------------------------------------------------

 

     3. LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which
Lender may now have or may have in the future under or in connection with the
Loan Agreement or any instrument or agreement referred to therein; or (b) to be
a consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.
 
     4. EFFECTIVENESS. This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:
 
     4.1 Amendment. Borrower and Lender shall have duly executed and delivered
this Amendment to Lender.
 
     4.2 Amendment Fee. Borrower shall have paid to Lender with respect to this
Amendment, a fully earned, non-refundable loan amendment fee of $100,000.
 
     5. COUNTERPARTS. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.
 
     6. INTEGRATION. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Lender with
respect to Borrower shall remain in full force and effect.
 
     7. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Lender each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.
 
[signature page follows]
 
 
3
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties have duly authorized and caused this
Amendment to be executed as of the date first written above.
 
BORROWER:
 

UNIFY CORPORATION       By:  /s/ Todd E. Wille   Name:   Todd E. Wille   Title:
President and CEO  


GUARANTORS:
 

UNIFY INTERNATIONAL (US)   CORPORATION       By:  /s/ Steven Bonham   Name:  
Steven Bonham   Title: Chief Financial Officer  


AXS-ONE INC.       By:  /s/ Todd E. Wille   Name:   Todd E. Wille   Title:
President and CEO  


UNIFY ACQUISITION CORP.       By:  /s/ Steven Bonham   Name:   Steven Bonham  
Title: Chief Financial Officer  


--------------------------------------------------------------------------------

 


STRATEGIC OFFICE SOLUTIONS, INC.       By: /s/ Steven Bonham   Name:   Steven
Bonham   Title: Chief Financial Officer  

 
 

GUPTA TECHNOLOGIES, GMBH       By: /s/ Steven Bonham   Name:   Steven Bonham  
Title: Chief Financial Officer  


--------------------------------------------------------------------------------

 

CIPHERSOFT INC.
 

By: /s/ Steven Bonham   Name:   Steven Bonham   Title: Chief Financial Officer  


REALEASE LLC
 

By: /s/ Steven Bonham   Name:   Steven Bonham   Title: Chief Financial Officer  


UNIFY CORPORATION FRANCE S.A.
 

By:  /s/ Todd E. Wille   Name:   Todd E. Wille   Title: Director  


 
 
LENDER:
 
HERCULES TECHNOLOGY II, L.P.
a Delaware limited partnership
 
By: Hercules Technology SBIC
Management, LLC, its General Partner
 
By: Hercules Technology Growth Capital Inc.,
its Manager
 

By:  /s/ K. Nicholas Martisch   Name:   K. Nicholas Martitsch   Title: Associate
General Counsel  

 

--------------------------------------------------------------------------------

 

Schedules and Exhibits Omitted
 
 
 

--------------------------------------------------------------------------------